         Case 4:20-cv-40114-TSH Document 10 Filed 10/09/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
_______________________________________
                                         )
DIANE BARTON, on behalf of herself and )
others similarly situated,               )             CIVIL ACTION
                                         )             NO. 20-40114-TSH
                       Plaintiffs,       )
                                         )
                       v.                )
                                         )
Temescal Wellness, LLC                   )
                                         )
                       Defendant.        )
______________________________________ )


                             ORDER ON MOTION TO STAY

                                      October 2, 2020

HILLMAN, D.J.,

       Defendant Temescal Wellness, LLC moves to stay this action pending the Supreme Court’s

decision in Facebook, Inc. v. Noah Daguid, No. 19-511. (Docket No. 7). This Motion to Stay is

DENIED without prejudice to renewal as to the conclusion of discovery.



SO ORDERED.

                                                                  _/S/ TIMOTHY HILLMAN
                                                                   TIMOTHY S. HILLMAN
                                                                         DISTRICT JUDGE
